Citation Nr: 0031795	
Decision Date: 12/06/00    Archive Date: 12/12/00	

DOCKET NO.  99-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office which granted the veteran service 
connection for PTSD and evaluated that disorder as 30 percent 
disabling.  An April 1999 rating decision increased the 
disability evaluation for the veteran's service-connected 
PTSD from 30 percent to 50 percent.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim is properly before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for an increased rating for PTSD has 
been obtained.  

2.  The veteran's service-connected PTSD is manifested by 
frequent panic attacks, nightmares, continuous 
depression/anxiety and limited social interactions.  His 
reliability, flexibility and efficiency are impaired to an 
extent that he is demonstrably unable to obtain or retain 
employment.  

3.  The criteria formerly used by VA to evaluate the severity 
of his PTSD are more favorable to his appeal.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 and 4.132, Code 9411 (Regulations in 
effect prior to November 7, 1996.)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from July 1964 to October 1968.  

On a VA Agent Orange examination in June 1996, the veteran 
reported PTSD symptoms.  In July 1996 the veteran was 
hospitalized at a VA medical center for an exacerbation of 
PTSD symptoms, to include worsening insomnia, anhedonia, 
nightmares, flashbacks, crying spells and feelings of 
worthlessness.  The veteran reported that he had been unable 
to sleep, obtained his girl friend's pistol, and had thoughts 
about shooting himself.  Exacerbation of PTSD was diagnosed 
and the veteran was placed on a regimen of psychotropic 
medications to include Trazodone.  He was discharged on the 
day following admission in stable condition with no suicidal 
ideations and decreased anxiety.  

In November 1996, the veteran was administered psychological 
testing by a VA clinical psychologist and provided a 
psychological interview.  The veteran related his stressor 
experiences in Vietnam and current symptomatology to include 
intrusive thoughts, frequent extremely distressing nightmares 
and avoidant speech behavior which were reported by his 
examiner to be clinically consistent with a diagnosis of 
combat-related PTSD.  The veteran was also found to meet 
criteria for a diagnosis of recurrent major depressive 
disorder.  It was noted that his symptoms have totally 
incapacitated him in terms of occupational functioning and 
the veteran was further noted to be currently unemployed.  
With respect to past employment, the veteran related leaving 
his job due to job stress, problems on the job stemming from 
an inability to get along with co-workers and supervisors, 
and difficulty with concentration.  The veteran's symptoms 
were also reported to have totally incapacitated him in terms 
of his interpersonal functioning and the veteran stated that 
he has no friends outside of his long-term relationship with 
his girl friend.  The veteran's VA clinical psychologist 
concluded that the results of psychometric testing and 
clinical interview supported a diagnosis PTSD and recurrent 
major depressive disorder and that his symptoms caused him to 
be totally incapacitated in terms of both his social and 
occupational functioning.  PTSD and recurrent major 
depressive disorder were diagnosed.  The veteran was assessed 
with a global assessment of functioning (GAF) scale of 35.  

On VA psychological testing examination in January 1997, the 
veteran reported a history of heavy alcohol abuse following 
service and legal problems including charges of assault and 
disorderly conduct secondary to alcohol dependence.  He also 
reported difficulty with work also related to alcohol 
dependence.  The veteran said that he was married for several 
years, divorced and currently has been living with a female 
companion for the last 19 years.  He said that he typically 
spends his time sitting, has few friends, and no recreational 
activities.  He expressed a dislike for being in public and 
for the use of psychotropic medications.  

On mental status examination in January 1997, the veteran was 
noted to be accompanied by his female companion, to be 
casually dressed, mildly disheveled and cooperative.  He 
appeared tense and maintained good eye contact.  His speech 
was articulate, monotone and slightly underproductive.  He 
was well oriented times three and complained primarily of 
short-term memory deficits and gross memory disturbance, 
which the examiner noted, was not seen on interview.  He said 
his mood was "hard to live with" with respect to 
irritability.  His affect was dysphoric and mildly tearful on 
recounting Vietnam events.  Gross delusions were not 
elicited.  Perceptual disturbances as well as periodic visual 
hallucinations were reported.  The veteran's form of thought 
was logical and goal-directed, intellectual ability appeared 
to be in the average range, suicidal ideation was reported as 
occurring and to have last involved an aborted attempt with a 
pistol in June 1996.  There were no recent homicidal 
ideations.  Insight and judgment appeared intact.  

The veteran was noted by his examiner to have had gross 
symptom overreporting on psychometrics though indications of 
mild depression and anxiety did seem to match interview 
presentation and report.  His PTSD symptomatology was also 
indicated to be overreported although clinical PTSD was 
suggested on interview.  The examiner noted that the 
veteran's PTSD appeared to be characterized by multiple 
frequent reexperiencing symptoms, emotional numbing including 
marked social withdrawal and affective constriction and 
multiple associated symptoms such as hypervigilance, sleep 
disturbance, survival guilt and avoidance of distressing 
reminders.  The examiner concluded that the veteran's history 
suggested longstanding vocational dysfunctioning given his 
report of inability to remain at jobs, which was also 
impacted by his long history of alcohol dependence.  Social 
adaptation was also related as being impaired and 
contributing to his vocational dysfunctioning due to his poor 
stress tolerance and irritability with work peers. PTSD 
recurrent, major depression and alcohol dependence, currently 
in remission by history, were the Axis I diagnoses.  The 
veteran's GAF was assessed as 50 with the highest level in 
the past year assessed as 55.  

VA outpatient treatment records compiled between December 
1996 and October 1997 show that, in December 1996, the 
veteran was invited to participate in a PTSD clinical 
research medication protocol but failed to appear for 
followup discussions on this protocol.  He did present to a 
VA PTSD clinic in June 1997 for evaluation following a 
treatment trial with Sertraline.  He was noted to have no 
adverse effects.  He was observed to still have episodes of 
panic attacks and poor sleep.  There was no current suicidal 
and/or homicidal ideations, thoughts or plans.

Information received from the Social Security Administration 
shows that the veteran was awarded disability benefits from 
that agency based on a finding that he has not performed any 
substantial gainful activity since May of 1996 and suffers 
from PTSD, panic attacks, anxiety, depression, myalgias, 
carpal tunnel syndrome, bursitis, hypertension and a history 
of substance abuse (in remission).  A psychiatric review 
technique accomplished in connection with the Social Security 
Administration determination noted that the veteran had 
affective disorders, anxiety related disorders and substance 
addiction disorders.  It noted that his affective disorders 
were evidenced by depression, his anxiety-related disorders 
were evidenced by generalized persistent anxiety accompanied 
by motor tension, autonomic hyperactivity, apprehensive 
expectations, vigilance and scanning.  His substance 
addiction disorders were noted to be in remission.  His 
functional limitation, degree of limitation with respect of 
activities of daily living and difficulties in maintaining 
social function were assessed as marked.  

On VA PTSD examination in February 1999, the veteran's 
examining clinical psychologist recorded that the veteran had 
been living with his girl friend since the late 1970's and 
that he had last worked in 1996.  The veteran complained on 
examination of sexual dysfunctioning/impotency, panic 
attacks, depression/anxiety, poor concentration and memory 
problems as well as blackouts, interpersonal problems, 
medical and financial problems and severely compromised 
social functioning.  Currently, he reported frequent panic 
attacks, nightmares and intrusive thoughts.  He said that his 
panic attacks have led to his being homebound with the 
exception of attending medical appointments.  On mental 
status examination, the veteran was noted to appear slightly 
older than his stated age.  Grooming and hygiene were 
assessed as fair.  He was alert, fully oriented, and very 
cautious during the interview.  His speech was coherent, 
recent and remote memory was generally intact, and there was 
no evidence of psychosis.  Judgment and insight appeared 
limited and poor.  Affect was mildly restricted, and moderate 
to severely anxious and dysphoric.  He admitted to making a 
suicide gesture approximately two years earlier and having 
frequent suicidal ideations but no plan.  The examiner 
observed that results from testing on the Mississippi scale 
of combat-related PTSD suggested severe symptoms and that 
results from the Mississippi Multiphasic Personality 
Inventory appeared invalid due to overreported symptoms.  The 
veteran's examiner concluded that the veteran's test results 
and clinical interview strongly supported a diagnosis of PTSD 
and observed that the veteran also reported being homebound, 
suffering from panic attacks and appeared to be at risk for 
suicide.  PTSD and panic disorder with agoraphobia were 
diagnosed on Axis I.  The veteran's GAF was 43.  

Analysis

The Board finds that all relevant evidence has been obtained 
with regard to this claim.  The veteran has had a recent 
comprehensive examination of his service-connected disability 
and thus no further assistance to the veteran is required.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
Schedule for Ratings (Rating Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1.  Separate disabilities codes identify the 
various disabilities.  In evaluating the veteran's claim for 
an increased evaluation for his service-connected PTSD, the 
Board has taken into consideration the most recent medical 
findings in light of the applicable provisions of the rating 
schedule as well as the history of this disorder.  We have 
additionally noted the veteran's contentions that his 
disorder is more severe than currently evaluated by VA.  
Further, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

At the outset, the Board notes that the rating criteria used 
to determine the severity of PTSD were amended on November 7, 
1996, during the pendency of the veteran's current appeal.  
While the veteran has been apprised of the new criteria in a 
January 1999 statement of the case, he was not provided the 
rating criteria for PTSD in effect at the time he submitted 
his claim in June 1996.  However, in light of the action 
taken below, the Board finds that the veteran will not be 
prejudiced by this procedural due process deficiency.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where the laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply--unless Congress 
provided otherwise or permitted the Secretary of VA 
(Secretary) to do so and the Secretary has.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313, (1991).  In this instance, 
neither Congress nor the Secretary has directed which 
regulations are to be applied under the circumstances of this 
case.  Accordingly, the version most favorable to the 
appellant controls.  

Under the old criteria, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial inadaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability for mental disorders, 
contemplated those abnormalities of conduct, judgment and 
emotional reactions, which affect economic adjustments, in 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1995).  The severity of disability was based upon 
actual symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of the 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not underevaluate 
the emotionally sick veteran with a good work record nor 
could it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that significant emphasis 
was placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130(9).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability for the mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.16.  

The veteran currently has a 50 percent rating for PTSD.  
Prior to November 7, 1996, a 50 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was warranted when the claimant's ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; either 
with total incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).  

The Court held in Johnson v. Brown, 7 Vet. App. 95 (1994) 
that a veteran need only satisfy any one of the three 
independent criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, to receive a 100 percent schedular rating.  

Effective November 7, 1996, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumlocutory or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriate and 
ineffectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (effective 
November 7, 1996).  

The medical evidence concerning the veteran's PTSD confirms 
that the veteran experiences significant vocational and 
social dysfunctioning--to the point that he had not been 
substantially gainfully employed for a number of years.  He 
has severe difficulty relating to, or getting along, with 
other people.  

The Board finds after considering the GAF scores in light of 
the entire evidence of record that the disability picture 
stemming from the veteran's service-connected PTSD more 
closely approximates the level of disability contemplated by 
the 100 percent rating under Diagnostic Code 9411, effective 
prior to November 7, 1996.  Here, the Board observes, as 
noted above, that in order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9411 
prior to November 7, 1996, he musts be totally isolated in 
the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He only need meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 ((1994).  

Here, the record indicates that the veteran has frequent 
panic attacks, nightmares, continuous depression/anxiety and 
limited social interactions.  He has had suicidal ideations 
and has maintained few social contacts beyond his long-term 
relationship with a female friend.  He was noted on VA 
evaluation in January 1997 to have poor stress tolerance and 
irritability with others, which has significantly contributed 
to his vocational dysfunctioning.  With respect to whether or 
not the veteran is demonstrably unable to obtain or retain 
employment, the record reflects that the veteran has not been 
employed for a number of years as a result of his PTSD.  It 
has been indicated that because of his problem with PTSD the 
veteran has manifested symptomatology, which has totally 
incapacitated him in terms of occupational functioning.  In 
view of the clinical findings as well as the assessment of 
the Social Security Administration that the severity of the 
veteran's PTSD has resulted in his inability to perform 
substantially gainful employment, the Board finds that the 
veteran's PTSD has so affected his reliability, flexibility 
and efficiency, as to cause him to be "demonstrably" unable 
to obtain or retain employment.  Here, we note that, while 
the determination by the Social Security Administration does 
not control VA adjudication of this case and a finding by 
that agency that PTSD precludes employment is not 
dispositive, in and of itself, such determination is 
nevertheless probative evidence in support of a higher 
rating.  See 38 C.F.R. §§ 4.2, 4.6 (1999).  

Accordingly, a 100 percent evaluation on a schedular basis 
may be assigned.  Since the veteran is entitled to a 
100 percent schedular rating under the old criteria, which 
are more favorable in this instance, the Board need not go 
into further discussion of the revised criteria.  


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	Lawrence M. Sullivan
	Veterans Law Judge
	Board of Veterans' Appeals






- 11 -



- 1 -


